Citation Nr: 0028604	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to assignment of a compensable disability 
evaluation for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from September 1955 
to September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1999.  A statement of the case was issued in July 
1999, and a substantive appeal was received that same month.  
Although the veteran initially requested a personal hearing, 
the request was subsequently withdrawn. 


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level II hearing loss in the right ear and 
Level I hearing loss in the left ear. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of compensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (1999), 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time. See Fenderson v. West, 
12 Vet.App. 119 (1999).

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  The Board does 
acknowledge that efforts to obtain service medical records 
have been unsuccessful.  It appears that the veteran's 
service medical records were destroyed at a 1973 fire at the 
National Personnel Records Center.  At any rate, the 
underlying question is the degree of hearing loss during the 
period beginning with the veteran's service connection claim 
in June 1997.  After noting that the claims file includes a 
report of VA examination in May 1999, the Board finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's increased rating claim and that no 
further action is necessary to meet the duty to assist the 
veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  VAOPGCPREC 3-2000 (April 
10, 2000). 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  As to the provisions of section 4.86, in effect prior 
to June 10, 1999, it only provided information regarding the 
fact that the evaluations derived from the Rating Schedule 
were intended to make proper allowance for improvement by 
hearing aids.  Under the criteria that became effective in 
June 1999, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.   


On the authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
75
85
LEFT
10
10
20
70
70

The average in the right ear was 46 decibels and the average 
in the left ear was 43 decibels.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 92 in the left ear.

Applying the above audiological test results to the rating 
criteria, the veteran has Level II right ear hearing acuity 
and Level I left ear hearing acuity.  Under both the old and 
the new rating criteria, such results warrant a 
noncompensable rating.  Further, the test results do not meet 
the criteria to show exceptional patterns of hearing 
impairment to otherwise warrant a compensable rating under 38 
C.F.R. § 4.86.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

